Exhibit 10-32

 

 

 

 

 

 

AMENDMENT NO. 3



 

to



 

NEW YORK STATE ELECTRIC & GAS CORPORATION



SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



 

EFFECTIVE



AS OF AUGUST 1, 2001



 

 

          The New York State Electric & Gas Corporation Supplemental Executive
Retirement Plan, (the "Plan") amended and restated effective August 1, 2001, as
heretofore amended, is hereby further amended as follows:

1.        Effective January 1, 2002, the Plan is hereby amended to delete clause
(i) of the third paragraph of Section 5(A) and replace it with the following:
"(i) the Base Basic Annual Benefit (as such term is defined in the Retirement
Benefit Plan for Employees of New York State Electric & Gas Corporation amended
and restated as of May 1, 1998 and as amended through Amendment 7, as such may
be amended from time to time, hereinafter referred to as the "NYSEG Pension
Plan") including any applicable early retirement reductions to which the Key
Person is entitled to from the NYSEG Pension Plan (or the retirement benefit
under any other defined benefit pension plan adopted or sponsored by the EEC
Group in which the Key Person participates), payable at age 60 (or actual age,
if greater) in the normal form of payment under the plan, as if the participant
is not married."

          IN WITNESS WHEREOF OF THE ADOPTION OF THIS AMENDMENT No. 3, New York
State Electric & Gas Corporation has set its hand and seal to this Amendment No.
3 on June 14, 2002.

NEW YORK STATE ELECTRIC & GAS
CORPORATION

 

By:   /s/Sherwood J. Rafferty            
            Sherwood J. Rafferty
            Senior Vice President and
            Chief Financial Officer


Attest:   /s/Elaine DuBrava          
                  Elaine DuBrava
                  Secretary

STATE OF NEW YORK         )
                                                  ) SS.:
COUNTY OF TOMPKINS     )

          On this   14th   day of    June   , in the year of 2002, before me,
the undersigned, personally appeared SHERWOOD J. RAFFERTY, personally known to
me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

  /s/Darlene E. Beach                    


          Notary Public

